Citation Nr: 0943022	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-36 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, claimed as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, denied service connection 
for bilateral upper extremity peripheral neuropathy.  

The Board notes that the December 2005 rating decision also 
denied entitlement to service connection for bilateral lower 
extremity peripheral neuropathy.  Review of the Veteran's 
April 2006 Notice of Disagreement reveals that a typed form, 
signed by the Veteran, expressed disagreement with the denial 
of service connection for peripheral neuropathy affecting the 
upper and lower extremities, while the cover memorandum, 
signed by the Veteran's representative, expressed 
disagreement with only the denial of service connection for 
upper extremity peripheral neuropathy.  The Veteran and his 
representative have not argued that the issue of entitlement 
to service connection for lower extremity peripheral 
neuropathy is still on appeal, nor have they submitted 
evidence in support of the claim.  Therefore, the Board finds 
that the only issue on appeal and properly before the Board 
is correctly listed above.  

On his October 2006 substantive appeal, the Veteran requested 
a Travel Board hearing at his local RO.  The Veteran was 
scheduled for a Travel Board hearing in January 2008 and 
notice of the scheduled hearing was sent to his address of 
record.  However, the Veteran did not appear for the 
scheduled hearing and he has not requested or provided good 
cause as to why a new hearing should be scheduled.  The 
Board, then, finds that all due process has been satisfied 
with respect to the Veteran's right to a hearing.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's bilateral 
upper extremity peripheral neuropathy was incurred in or 
aggravated by service, to include as proximately due to or 
the result of service-connected diabetes mellitus or any 
other disease or injury incurred during military service.  

CONCLUSION OF LAW

Bilateral upper extremity peripheral neuropathy is not 
secondary to service-connected diabetes mellitus, nor was 
bilateral upper extremity peripheral neuropathy incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  See id.

The Veteran is seeking entitlement to service connection for 
bilateral upper extremity peripheral neuropathy, claimed as 
secondary to service-connected diabetes mellitus.  

Entitlement to service connection for diabetes mellitus was 
established in December 2005.  Review of the record reveals 
the Veteran has complained of pain affecting his left neck, 
shoulder, and arm, including radiating pain into his left 
elbow and forearm, since July 2002, which has progressed into 
complaints of weakness, numbness, and fire-like pain 
involving those joints.  See private medical records dated 
from March 2000 to February 2004.  

While the evidence shows the Veteran's subjective complaints 
of numbness and tingling in his upper extremities has been 
confirmed by objective clinical evidence as a neurologic 
disorder, the Board notes that the evidence of record 
preponderates against a finding that the Veteran's bilateral 
upper extremity neuropathy is related to or the result of his 
diabetes mellitus.  The physician who conducted the November 
2005 VA Diabetes Mellitus examination noted the Veteran's 
complaints of hand and finger numbness; however, after 
examining the Veteran, the examiner specifically stated that 
there no evidence of diabetic peripheral neuropathy.  The 
November 2005 VA examiner stated that the Veteran's 
complaints of numbness and parasthesias are related to his 
spinal condition.  See November 2005 VA examination report.  

Indeed, review of the record reveals that the Veteran's upper 
extremity neuropathy has been attributed to his cervical 
spine disorder.  The evidence shows the Veteran has been 
diagnosed with degenerative disc disease involving the 3rd, 
5th, 6th, and somewhat 4th discs.  See July 2003 X-rays of 
cervical spine.  Review of the record reveals that medical 
professionals initially only suggested that the Veteran's 
neurologic complaints were related to the changes in his 
cervical spine.  See private medical records dated July 2002 
and July 2003.  However, further evaluation revealed that the 
Veteran's progressive upper extremity weakness and numbness 
is secondary to the degenerative changes in his cervical 
spine, as the final diagnosis was cervical spondylosis, with 
myelopathy and anterior and posterior compression at C3, C4, 
and C5.  See October 2003 private medical records from Drs. 
M.L.S. and C.E.C.  There is no objective medical evidence or 
opinion of record which relates the Veteran's upper extremity 
neuropathy to his service-connected diabetes mellitus.  

In this regard, the Board concedes the fact that diabetes can 
cause bilateral upper extremity peripheral neuropathy (this 
is not in dispute).  The critical issue in this case is 
whether this has happened in the Veteran's case.  In this 
case, the Board finds that the most probative evidence 
provides evidence against this contention.

In sum, the Board finds the preponderance of the evidence is 
against a finding that the Veteran's upper extremity 
neuropathy is secondary to service-connected diabetes 
mellitus.  The medical evidence of record does not contain 
any indication that the Veteran's neuropathy is related to 
his diabetes mellitus; instead, the evidence shows the 
Veteran's neuropathy is related to his cervical spine 
disability.  

In this context, the Veteran has also asserted that his upper 
extremity neuropathy is relates to injuries he sustained to 
his neck and back during military service.  The service 
treatment records reflect that, in August 1968, the Veteran 
complained of right arm pain and difficulty breathing after 
falling the day before and injuring his upper back with a 
minor bruise.  There was localized pleuritis in the right 
chest and the assessment was rule out mild pneumothorax.  
There was, however, no objective evidence of a disorder 
involving the Veteran's upper extremities, neck, or back at 
that time and, thus, no pertinent diagnosis was rendered.  
The subsequent service treatment records are negative for any 
additional complaints related to an injury in service that 
caused or resulted in a chronic upper extremity disorder, and 
the Veteran did not lodge any pertinent complaint at the 
medical examination conducted in September 1968, just two 
months prior to his separation from service.  

The first time the Veteran is shown to have complained of 
pain involving the upper extremities is in July 2002, which 
is more than 30 years after he was separated from service.  
At that time, the Veteran reported that his pain had 
persisted for six days but that he had had a similar episode 
two or three years prior.  The assessment was left neck and 
shoulder pain, suspected cervical radiculopathy.  

Such a statement from the Veteran himself provides evidence 
against his own claim at this time, clearly indicating a 
problem with pain well after service, not connected to the 
injury in service.  

In evaluating the ultimate merit of this claim, the Board 
finds probative that the Veteran has not asserted that he has 
had symptoms of upper extremity neuropathy since service.  In 
fact, the gap of several years between the time the Veteran 
was separated from service and is first shown to complain of 
an upper extremity problem militates against a finding that 
the in-service fall and resultant right arm pain caused a 
chronic disorder, and also rebuts any assertion of continuity 
of symptomatology since separation from service.  See 
38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  The Board also finds probative that neither 
the Veteran nor his treating physicians have attributed his 
current upper extremity neurologic problem to his military 
service.  While the evidence shows that the Veteran's 
underlying cervical spine problem is degenerative in nature, 
there is no competent lay or medical evidence of record which 
shows that the problems involving the Veteran's upper 
extremities or cervical spine were caused by or the result of 
an injury or disease incurred during military service.  In 
fact, the Board notes that entitlement to service connection 
for a back and neck condition was denied in an October 2004 
rating decision.  

In sum, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's bilateral 
upper extremity neuropathy is aggravated by, proximately due 
to, or the result of his service-connected diabetes mellitus 
or any other disease or injury incurred during military 
service.  Indeed, the preponderance of the evidence shows the 
Veteran's upper extremity neuropathy is related to the 
degenerative changes in his cervical spine, for which service 
connection has not been established.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral upper extremity 
peripheral neuropathy, as secondary to service-connected 
diabetes mellitus, and the benefit-of-the-doubt is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in November 2005 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The RO also sent the Veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from September 2005 to 
September 2006, as well as private medical records dated from 
March 2000 to February 2004.  The Veteran was also afforded a 
VA examination in November 2005.  Significantly, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, claimed as secondary to 
service-connected diabetes mellitus, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


